 


109 HRES 996 EH: Providing for consideration of the resolution (H. Res. 994) expressing the sense of the House of Representatives on the fifth anniversary of the terrorist attacks launched against the United States on September 11, 2001.
U.S. House of Representatives
2006-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 996 
In the House of Representatives, U. S.,

September 13, 2006
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 994) expressing the sense of the House of Representatives on the fifth anniversary of the terrorist attacks launched against the United States on September 11, 2001. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 994) expressing the sense of the House of Representatives on the fifth anniversary of the terrorist attacks launched against the United States on September 11, 2001. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution and preamble to final adoption without intervening motion or demand for division of the question except: (1) four hours of debate equally divided and controlled by the Majority Leader and Minority Leader or their designees; and (2) one motion to recommit which may not contain instructions. 
2. During consideration of House Resolution 994 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the resolution to a time designated by the Speaker. 
 
Karen L. HaasClerk.
